Citation Nr: 0822924	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for anxiety/stress.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
38 C.F.R. § 3.159(c)(4) (2007).  Whether the evidence 
indicates that the disability may be associated with the 
veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the veteran's 
anxiety/stress claim have been met.  First, the veteran's 
service medical records included a clinical record showing he 
was treated for anxiety reaction in January 1952.  Second, 
the medical evidence shows that the veteran has current 
diagnoses of anxiety and depression (see letter from Dr. 
D.F., dated in June 2006, and VA Medical Center clinical 
record dated in September 2003).  Third, the evidence 
indicates that the currently diagnosed anxiety may be 
associated with the veteran's service.  The veteran asserted 
in his VA Form 9 that his current anxiety/stress issues went 
back to his in-service treatment for anxiety.  The Board 
finds that because the threshold for determining whether the 
evidence indicates that the disability may be associated with 
the veteran's service is a low one, the veteran's statement 
linking his current anxiety/stress to his active duty service 
satisfies this criterion.  McLendon, 20 Vet. App. at 82-83.  
At this time the evidence of record does not contain 
sufficient competent medical evidence to decide the claim and 
the veteran should be provided with an appropriate 
examination. 

The veteran is attempting to reopen a previously disallowed 
claim of entitlement to service connection for diabetes 
mellitus.  When the veteran is attempting to reopen a 
previously disallowed claim, VA must notify the veteran of 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the 
benefits sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  This requires VA to look at the bases for the prior 
denial and to respond with a letter describing what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id. at 10.  

In letter dated in July 2003, the RO notified the veteran of 
the evidence and information that was necessary to reopen the 
diabetes mellitus claim, and the evidence and information 
that was necessary to establish entitlement to the underlying 
claim for the benefits sought.  The RO did not, however, 
describe what evidence would be necessary to substantiate the 
element required to establish service connection that was 
found insufficient in the previous denial in October 2001.  
Id. at 10.  Such notice error is presumed to be prejudicial.  
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  
Moreover, the veteran has not demonstrated actual knowledge 
of what he needed to demonstrate to reopen his claim.  

The Board acknowledges that the September 2003 rating 
decision and the May 2006 statement of the case included the 
appropriate definition of "new and material" evidence and 
the reasons for the prior denial.  The duty to notify, 
however, may not be satisfied by a post-decisional 
communication, such as a statement of the case, from which a 
claimant might have been able to infer what evidence the VA 
found lacking.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(2006) (Mayfield II).  Under these circumstances, the Board 
must remand the issue for proper notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VA mental 
disorders examination to confirm the 
presence of a mental disorder and to 
determine the etiology of any such 
disorder.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any mental disorder found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
veteran's military activity, to include 
the veteran's anxiety reaction in January 
1952.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

2.  Provide the veteran with a letter 
describing what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial of service connection 
for diabetes mellitus in October 2001.  
Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  

3.  Thereafter, the veteran's claims of 
whether new and material evidence has been 
submitted to reopen a claim of entitlement 
to service connection for diabetes mellitus 
and entitlement to service connection for 
anxiety/stress should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

